UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6571


CHRISTOPHER LANE,

                Plaintiff – Appellant,

          v.

DENNIS PATTERSON, DDO; WAYNE MCCABE, Warden; TRAVIS GUESS,
Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:11-cv-03278-RBH)


Submitted:   June 13, 2013                  Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lane, Appellant Pro Se. Christopher Thomas Dorsel,
Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher    Lane   appeals    the   district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)    complaint.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                      Lane v.

Patterson, No. 0:11-cv-03278-RBH (D.S.C. Mar. 22, 2013).                          We

dispense      with    oral   argument   because        the    facts    and     legal

contentions     are    adequately    presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2